FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50426

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01719-BEN

  v.
                                                 MEMORANDUM*
ALBERTO JAVIER BERNARDINO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Alberto Javier Bernardino appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bernardino contends that the district court procedurally erred by failing to

calculate the Guidelines range, address adequately the 18 U.S.C. § 3553(a)

sentencing factors, and explain sufficiently the sentence imposed. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. Bernardino has not shown a reasonable probability that he

would have received a different sentence had the court explicitly calculated the

Guidelines range. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.

2008). The record reflects that the court was aware of the Guidelines range,

considered the section 3553(a) sentencing factors, and adequately explained the

sentence.

      Bernardino next contends that his sentence is substantively unreasonable

because the court overemphasized his criminal history and ignored mitigating

factors. The district court did not abuse its discretion in imposing Bernardino’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence, six

months above the advisory Guidelines range, is substantively reasonable in light of

the totality of the circumstances and the section 3553(a) sentencing factors. See id.

      AFFIRMED.




                                          2                                    13-50426